Citation Nr: 0808999	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-11 292	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for infertility (also 
claimed as low sperm count) as a result of exposure to 
radiation.

2.  Entitlement to service connection for major depressive 
disorder as secondary to infertility as a result of exposure 
to radiation.

3.  Entitlement to service connection for left S1 
radiculopathy, lumbar myositis, grade I spondylolisthesis, 
L5-S1, with associated bilateral spondylsosis, degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for 
infertility (also claimed as low sperm count) as a result of 
exposure to radiation, for major depressive disorder as 
secondary to infertility as a result of exposure to radiation 
and for left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1, with associated bilateral 
spondylsosis, degenertave joint disease of the lumbar spine.  
In March 2006, the veteran's file was transferred to the RO 
in San Juan, Puerto Rico.

In a May 2006, the veteran, through his representative, 
stated that he would not be able to attend his 
videoconference hearing.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e)(2007).  


FINDINGS OF FACT

1.  There is no competent medical evidence that links the 
veteran's infertility directly to service or to in-service 
radiation exposure.

2.  There is no competent medical evidence showing the 
veteran's major depressive disorder is the result of, or 
proximately due to, a service-connected disability.

3.  There is no competent medical evidence showing the 
veteran's left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1, with associated bilateral 
spondylsosis, degenerative joint disease of the lumbar spine 
is related to service.


CONCLUSIONS OF LAW

1.  Infertility was not incurred in or aggravated by service, 
nor may it br presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.311 (2007).

2.  Major depressive disorder is not proximately due to, or 
aggravated, by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).

3.  Left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1, with associated bilateral 
spondylsosis, degenerative joint disease of the lumbar spine 
was not incurred in, or aggravated by, active military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in April 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice was 
not provided until October 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed disabilities.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   Service medical records, VA medical 
records and examination reports, non-VA medical records, 
Social Security Administration (SSA) records and lay 
statements have been associated with the record.    

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded examinations for his 
psychiatric and back conditions in July 2003.  However, the 
Board finds that an examination for his infertility is not 
warranted because the veteran is not a radiation-exposed 
veteran and has not been diagnosed with a radiogenic disease.  
In addition, there is no competent medical evidence linking 
his infertility directly to service.
 
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).



Service connection - infertility (also claimed as low sperm 
count) as a result of exposure to radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(i),(ii).

In the present case, the veteran does not qualify as a 
"radiation-exposed veteran."  There is no evidence in the 
record that he participated onsite in a test involving the 
atmospheric detonation of a nuclear device, was present 
during the occupation of Hiroshima, Japan or Nagasaki, Japan, 
or was interned as a prisoner of war.  He did not participate 
in any "radiation-risk activity" as defined by the 
regulation.  Therefore, he does not qualify for presumptive 
service connection under 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), service connection 
may also be considered based on exposure to ionizing 
radiation under the provisions of 38 C.F.R. § 3.311.  To 
consider service connection under section 3.311, the evidence 
must show the following: (1) the veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulations. 38 
C.F.R. § 3.311(b).  

Under 38 C.F.R. § 3.311, a "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes several forms of cancer, but does not include 
infertility.  38 C.F.R. § 3.311(b)(2).  

If the veteran has been diagnosed with a radiogenic disease 
and it is contended that the disease was the result of such 
exposure, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Records concerning 
exposure will be obtained and the record will be forwarded to 
the Under Secretary for Health for the preparation of a dose 
estimate to the extent feasible.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  The Under Secretary will make the 
determination whether the nature and extent of any 
established exposure was sufficient to cause the claimed 
radiogenic disease.

In this case, the evidence does not indicate that the veteran 
has been diagnosed with a radiogenic disease.  Even so, VA 
has attempted to obtain records which show that the veteran 
has been exposed to radiation, and has been informed that 
these records are unavailable.  Even if radiation exposure 
were conceded, the veteran is not entitled to service 
connection under the provisions of 38 C.F.R. § 3.311 since he 
has not been diagnosed with a radiogenic disease.

In addition to the presumption provisions for service 
connection due to exposure to radiation, the Board has a duty 
to consider service connection on a direct basis.  Combee, 
supra.    

Service medical records do not reflect a diagnosis of 
infertility.  The veteran was not diagnosed with a low sperm 
count until January 1980, over five years after service.  
While the record reflects that the veteran been diagnosed 
with infertility, there is no medical evidence linking his 
condition directly with active duty.  Without such evidence, 
there is no basis upon which to establish service connection 
on a direct basis. 

The veteran has stated that his infertility was caused by 
exposure to radiation while in service and has submitted 
statements from relatives that support his contention.  In 
terms of the veteran's own statements and those that he 
submitted, they, as laypeople, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service-
connection for the veteran's infertility due to exposure to 
radiation or on a direct basis is denied as the evidence 
fails to establish that the veteran's condition is related to 
service.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection - major depressive disorder as secondary 
to infertility as a result of exposure to radiation

The veteran contends that his major depressive disorder is a 
result of infertility due to in-service radiation exposure.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

It appears from private medical records that the veteran has 
been receiving treatment for recurrent major depression since 
1997.  VA and private medical records show ongoing treatment 
for the veteran's depression.  The June 2003 Social Security 
Administration Order indicates that an examiner diagnosed the 
veteran with depressive disorder, secondary to physical 
condition, loss of libido.  An April 2006 VA medical record 
reflects the examiner's opinion that the veteran's depressive 
symptomatology is mainly due to chronic low back pain.  
However, since service connection for infertility has been 
denied, service connection for any disability secondary to 
infertility must thus be denied as a matter of law.  38 
C.F.R. § 3.310; see e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Service connection - Left S1 radiculopathy, lumbar myositis, 
grade I spondylolisthesis, L5-S1, with associated bilateral 
spondylsosis, degenerative joint disease of the lumbar spine

The veteran contends his current spine disorder began in 
service and should therefore be service-connected.  The 
veteran has indicated that while in service he would jump 
down from an airplane or helicopter and would feel a pain in 
his back but that he never sought medical attention.

Service medical records do not reflect a back condition.  
There is no evidence of treatment for or a diagnosis of a 
left knee condition in service.  His separation Report of 
Medical Examination reflects a normal examination, and a 
spine condition is not noted.

The first post-service medical record which indicates a low 
back is an October 1997 magnetic resonance imaging (MRI) 
report which revealed grade I spondylolisthesis at L5-S1 and 
severe narrowing of the neural foraminae, bilaterally, at L5-
S1.  A June 2003 Social Security Administration Order 
reflects that the veteran received treatment for low back 
pain after injuring himself while working and indicates that 
the veteran reported that his back pain went back to his job 
injury.  A July 2003 VA spine examination report shows that 
the veteran asserted that he did not seek treatment for his 
back while in service but that, beginning in the 1970s and 
1980s he began seeking treatment for his back.  He complained 
of low back pain which was constant and felt like electric 
type pain, radiates to bilateral lower extremities, to the 
left more than the right.  The veteran also indicated he had 
weakness and giving way of his legs.  Lumbar spine flexion 
was 32 degrees, extension was 18 degrees and lateral bending 
left and right were 10 degrees each.  Pain began at 20 
degrees flexion and 10 degrees on extension.  These were 
additionally limited following repetitive use.  There was no 
fatigue or weakness of the back or lack of endurance 
evidenced during physical examination.  The veteran 
complained of pain, fatigue, weakness and lack of endurance 
during flare-ups.  There was tenderness on palpation and 
spasms of the lumbar paravertebral muscles at L1-L5.  The 
diagnosis was left S1 radiculopathy, lumbar myositis, grade I 
spondylolisthesis, L5-S1 with associated bilateral 
spondylolysis and degenerative joint disease of the 
lumbosacral spine.

An April 2004 MRI reflects the impression of multiple 
spondylosis of the lumbar spine most severe at L3-4 and L5-
S1.  No acute L5 pars defect resulting in a Grade I 
anterolisthesis of L5 on S1 and bilateral severe neural 
foraminal stenosis was also noted at that level.  

VA medical records show ongoing treatment for the veteran's 
low back condition; however, none of the examiners linked his 
back condition to his time in service.  While the veteran 
indicated he began receiving treatment for his back in the 
1970's, this is not supported by the evidence of record.  The 
first post-service evidence of a back problem is in 1997, 
over 20 year after the veteran left active duty.  SSA records 
indicate a work-related injury lead to his current back 
condition.  There is no competent medical evidence in the 
claims file linking his current back condition to service.  

The veteran has been diagnosed with degenerative disc 
disease.  Under VA regulations, arthritis is considered a 
chronic disease for which service connection on a presumptive 
basis is available if manifested to a compensable degree 
within one year of active duty.  38 C.F.R. § 3.307, 3.309.  
However, as there is no evidence that the veteran was 
diagnosed with degenerative disc disease within one year of 
active duty, service connection on a presumptive basis is not 
warranted.

The Board acknowledges that the veteran has stated that that 
his back condition has been evident since his return from 
service and has submitted statements which support his 
contention.  These statements are considered lay evidence, 
which is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent evidence as to the occurrence of these 
symptoms, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006).  In adjudicating his claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, although the veteran has reported that 
his back condition began in service and has submitted lay 
statements to that effect, his service medical records and 
his separation examination report do not reflect a diagnosis 
of or treatment for a back condition and post-service 
treatment is not indicated until 1997.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the veteran's Social Security Administration records indicate 
that the veteran reported that his back pain began with a 
work-related injury.

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a back condition in service or on his 
separation examination report or of treatment for worsening 
symptoms after service to be more persuasive than the 
recollection of symptoms in the distant past.  In addition, 
the veteran has reported to the VA that his back condition 
began in service, but indicated to the SSA that it began with 
a work-related injury.  As such, the veteran is not found to 
be credible in relating a history of a back condition while 
in service or of ongoing treatment following service.  In 
addition, the statements from his family members, while 
genuine in their beliefs, are not verified by the evidence of 
record and are not considered credible.  There is simply no 
medical evidence to support these contentions; in fact, the 
results of the veteran's separation examination indicated a 
normal back examination.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  There is no competent 
medical evidence that supports the veteran's contentions that 
his back condition began while in active duty.  Overall, the 
preponderance of the evidence is against the veteran's claim, 
and service connection for left S1 radiculopathy, lumbar 
myositis, grade I spondylolisthesis, L5-S1, with associated 
bilateral spondylsosis, degenerative joint disease of the 
lumbar spine, must be denied.

As noted, the veteran has asserted that his back condition 
was incurred during active duty.  However, even if these 
statements were considered credible, the veteran is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Since the preponderance of the evidence is 
against service connection, the benefit of the doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Service connection for infertility (also claimed as low sperm 
count) as a result of exposure to radiation is denied.

Service connection for major depressive disorder as secondary 
to infertility as a result of exposure to radiation is 
denied.

Service connection for left S1 radiculopathy, lumbar 
myositis, grade I spondylolisthesis, L5-S1, with associated 
bilateral spondylsosis, degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


